DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     STUART MAYNARD CLARK,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1664

                          [October 14, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; William L. Roby,
Judge; L.T. Case No. 562015CF003233A.

  Stuart Maynard Clark, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.